People v Santodonato (2016 NY Slip Op 00950)





People v Santodonato


2016 NY Slip Op 00950


Decided on February 10, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
CHERYL E. CHAMBERS
SANDRA L. SGROI
BETSY BARROS, JJ.


2014-06635
2015-01568

[*1]People of State of New York, respondent,
vFrancesco Santodonato, appellant.


Paula Schwartz Frome, Garden City, NY, for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Michael J. Brennan of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from (1) an order of the County Court, Suffolk County (Kahn, J.), dated June 17, 2014, which, after a hearing, and upon denying his application for a downward departure, designated him a level two sex offender pursuant to Correction Law article 6-C, and (2) an order of the same court dated December 23, 2014, which denied his motion for leave to renew his application for a downward departure.
ORDERED that the orders are affirmed, without costs or disbursements.
The defendant failed to show, by a preponderance of the evidence, his entitlement to a downward departure from the presumptive risk level (see People v Gillotti, 23 NY3d 841; People v Wyatt, 89 AD3d 112).
The County Court did not err in denying the defendant's motion for leave to renew his application for a downward departure (see People v Chetrick, 255 AD2d 392). Even assuming, without deciding, the veracity of the defendant's claim that his counsel was "blindsided" at the Sex Offender Registration Act (hereinafter SORA) hearing by the People's proposed level two designation (cf. People v Howell, 82 AD3d 857), the substantive arguments subsequently presented in support of his motion for leave to renew were either irrelevant to his SORA designation or without merit (see People v Gillotti, 23 NY3d 841).
LEVENTHAL, J.P., CHAMBERS, SGROI and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court